Title: From George Washington to Major General Artemas Ward, 6 April 1776
From: Washington, George
To: Ward, Artemas



Sir
Providence 6th April 1776

I have given such instructions to Mr Park the assistant Quarter Master General that if he pays a proper attention to them you will have Little trouble, with his department, however I woud reccommend to you to Keep him attentive to his duty, and as it is probable he may want more money to defray the necessary expences, of the Army you will grant him a warrant, for what he may have occasion for, I shall Sett off this evening for Norwich, there is a Letter incloseing a Key for Mr Austin, which I pray you will forward to him on receipt—there were a great number of Kettles & other articles belonging to the Camp Laying about Roxborough Church. your hinting to Mr Parke that great Care Shou’d be had of these things, may be of Service. I am Sir your Most H: Sert

Go: Washington

